          Case 3:20-cv-01666 Document 1 Filed 11/23/20 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

     UNITED STATES OF AMERICA,        CIVIL NO.
     acting through the United
       States Department of
            Agriculture
                                      Foreclosure of Mortgage
             Plaintiff

                    v.

CESAR GONZALEZ MARTINEZ, NANCY
JINETTE ROSADO VAZQUEZ a/k/a
NANCY JINETTE ROSADO VASQUEZ,
and their Conjugal Partnership

            Defendants


                                 COMPLAINT

TO THE HONORABLE COURT:

      COMES NOW the United States of America -acting by the United

States   Department      of   Agriculture-    through    the   undersigned

attorney, who respectfully alleges and prays as follows:

1.    Jurisdiction of this action is conferred on this Court by 28

      U.S.C. Section 1345.

2.    Plaintiff, United States of America, is acting through the

      United States Department of Agriculture, which is organized

      and existing under the provisions of the Consolidated Farm

      and Farm Service Agency Act, 7 U.S.C. §1921 et seq. Plaintiff

      is the owner and holder of one (1) promissory note that

      affects the property described further below.
        Case 3:20-cv-01666 Document 1 Filed 11/23/20 Page 2 of 7



3.   Said    promissory   note   was    constituted    for   the   amount   of

     $100,000.00, with annual interest of 3.75%, on December 22,

     1998. See Exhibit 1.

4.   For the purpose of securing the payment of said promissory

     note, a voluntary mortgage was executed on the same date, in

     favor   of   the   plaintiff,     under   the   terms   and   conditions

     stipulated and agreed therein, through Deed No. 112.                   See

     Exhibit 2.

5.   According to the Property Registry, the codefendants are

     owners of record of the real estate property subject of this

     case. Said property is described -as it was recorded in

     Spanish- as follows:

        RÚSTICA: Predio radicado en el barrio de San Patricio,
        término municipal de Ponce, Puerto Rico y parte en el
        Barrio Portugués, del término municipal de Adjuntas;
        compuesta de 41.884 cds, equivalentes a 164,621.2668 m/c.
        En lindes al NORTE, con la carretera de Jayuya a carretera
        insular número ciento cuarenta y tres; al SUR, con tierras
        de Juan Ríos y con tierras de Juan Serviá y Domingo
        Defendini, antes; hoy Martín Torres, con la carretera 503
        y predio aquí segregado; al ESTE, con tierras de Dario
        Vidal antes, hoy Felipe Cortés, el rio Portugués y camino
        de la finca en tierra que da acceso al remanente de la
        finca y que a su vez lo separa del remanente de la finca
        principal; al OESTE, con la carretera municipal de San
        Patricio y al lado opuesto con terrenos de Juan Serviá y
        Martín Torres, con la carretera PR-503 y en parte con el
        predio segregado separado por el camino en tierra de la
        finca. Esta finca es el Remanente de la finca de este
        número.

        Property 3,231, recorded at page 139 of volume 1,237,
        Property Registry of Ponce, Puerto Rico, Section II.

       See Title Search attached as Exhibit 3.

                                       2
          Case 3:20-cv-01666 Document 1 Filed 11/23/20 Page 3 of 7




6.   The title search attached to this complaint confirms the

     registration of the mortgage liens that secure the loan

     obligations between the plaintiff and the defendants.                See

     Exhibit 3.

7.   It was expressly stipulated in the notes evidencing the

     indebtedness that default in the payment of any part of the

     covenant or agreement therein contained will authorize the

     plaintiff, as payee of said notes, to declare due and payable

     the total amount of the indebtedness evidenced by said notes

     and proceed with the execution and/or foreclosure of the

     mortgages.

8.   The defendant party herein, jointly and severally, has failed

     to comply with the terms of the mortgage contracts by failing

     to pay the installments due on all notes until the present

     day, and that after declaring all the indebtedness due and

     payable, the defendant party owes to the plaintiff, according

     to   the   Certification   of   Indebtedness    included    herein    as

     Exhibit 4, the following amounts, as to July 9, 2020:

           a) On the $100,000.00 Note:

                  1) The sum of $100,000.00, of principal;

                  2) The sum of $62,470.05, of interest accrued, and

                    thereafter until its full and total payment,

                    which interest amount increases at the daily rate


                                     3
             Case 3:20-cv-01666 Document 1 Filed 11/23/20 Page 4 of 7



                        of $13.6986;

                    3) Plus, insurance premium, taxes, advances, late

                        charges,    costs,       court       costs    expenses,

                        disbursements     and   attorney’s    fees   guaranteed

                        under the mortgage obligation.

9.    The indebtedness evidenced by the aforementioned notes is

      secured by the mortgages over the properties described in

      this complaint.

10.   Codefendants CESAR GONZALEZ MARTINEZ and NANCY JINETTE ROSADO

      VAZQUEZ a/k/a NANCY JINETTE ROSADO VASQUEZ are not currently

      active in the military service for the United States. See

      Exhibit 5.

11.   The real estate property mentioned before is subject to the

      following liens in the rank indicated:


      (A)    Property 3,231:

            1) Recorded liens with preference or priority over mortgage

               herein included:

                                -NONE.

            2) Junior   Liens   with     inferior   rank   or   priority   over

               mortgage herein included:


                  a) MORTGAGE: Constituted by César González Martínez
                     and Nancy Jinette Rosado Vázquez, in favor of
                     Small Business Administration, in the original
                     principal amount of $32,300.00, with 3.437% annual
                     interests, due on 30 years, constituted by deed
                     #24, executed in Carolina, Puerto Rico, on

                                         4
         Case 3:20-cv-01666 Document 1 Filed 11/23/20 Page 5 of 7



                 February 9, 2000, before Juan Luis Romero Sánchez
                 Notary Public, recorded at page 273 of volume 877
                 of Ponce, property number 3,231, 43rd inscription.


                             VERIFICATION

     I, JACQUELINE LAZU LABOY, of legal age, married, executive

and resident of Humacao, Puerto Rico, in my capacity as Director

of LRTF of the Farm Service Agency, San Juan, Puerto Rico, under

the penalty of perjury, as permitted by Section 1746 of Title 28,

United States Code, declare and certify:


     1) My name and personal circumstances are stated above;

     2) I subscribed this complaint as the legal and authorized

representative of the plaintiff;

     3) Plaintiff has a legitimate cause of action against the

defendants above named which warrants the granting of relief

requested in said complaint;

     4) Defendants are a necessary and legitimate party to this

action in view of the fact that they originated or assumed the

mortgage obligation subject of this foreclosure, or bought the

property subject to said mortgage;

     5) From the information available to me and based upon the

documents in the Farm Service Agency, it appears that defendants

have not been declared incompetent by a court of justice with

authority to make such a declaration;

     6) I have carefully read the allegations contained in this

complaint and they are true and correct to the best of my knowledge

                                    5
          Case 3:20-cv-01666 Document 1 Filed 11/23/20 Page 6 of 7




and to the documents contained in the files of the Farm Service

Agency;

     7) I have carefully examined the Exhibits included to this

complaint which are true and correct copies of the originals. The

mortgage deeds have been duly recorded in the Property Registry.

     I make the foregoing declaration under penalty of perjury,

as permitted under Section 1746 of Title 28, United States Code.

     In San Juan, Puerto Rico, this 18 of November, 2020.

                                                               Digitally signed by JACQUELINE LAZU

                                            Jacqueline Lazú
                                                               DN: c=US, o=U.S. Government, ou=Department of
                                                               Agriculture, cn=JACQUELINE LAZU,
                                                               0.9.2342.19200300.100.1.1=12001000567085
                                                               Date: 2020.11.18 21:46:13 -04'00'
                                                               Adobe Acrobat version: 2020.013.20064


                                            JACQUELINE LAZU LABOY

                                  PRAYER

     WHEREFORE, the plaintiff demands judgment as follows:

     a)      That   defendant’s   party   pays   unto         the           plaintiff                          the

amounts claimed on this complaint;

     b)      Or in default thereof that all legal right, title and

interest which the defendants may have in the property described

in this complaint and any building or improvement thereon be sold

at public auction and that the monies due to the United States as

alleged in the preceding paragraphs be paid out of the proceeds of

said sale;

     c)      That the defendants and all persons claiming or who may

claim by, from or under them be absolutely barred and foreclosed

from all rights and equity of redemption in and to said property;

     d)      That if the proceeds of such sale be insufficient to


                                     6
            Case 3:20-cv-01666 Document 1 Filed 11/23/20 Page 7 of 7




cover the amounts specified under paragraph 16 of this prayer,

said defendant be adjudged to pay to the United States the total

amount of money remaining unsatisfied to said paragraph (a) of

this   prayer,    and   execution    be       issued    forthwith   against   said

defendants for the payment of said deficiencies against any of the

properties of said defendants;

       e)    That if the proceeds of said sale exceed the sum of

money to be paid to the United States as aforesaid, any such excess

be deposited with the Clerk of this Court subject to further orders

from the Court;

       f)    That once the property is auctioned and sold, the Clerk

of this Court issue a writ addressed to the Registry of the

Property ordering the cancellation of the foreclosed mortgage and

of any other junior liens recorded therein;

       g)    For such further relief as in accordance with law and

equity may be proper.

       In Guaynabo, Puerto Rico, on            November 23      , 2020.




/s/ Juan Carlos Fortuño Fas
JUAN CARLOS FORTUÑO FAS
USDCPR 211913

FORTUÑO & FORTUÑO FAS, C.S.P.
P.O. BOX 3908
GUAYNABO, PR 00970
TEL. 787-751-5290
FAX. 787-751-6155
Email: dcfilings@fortuno-law.com

                                          7
Case 3:20-cv-01666 Document 1-1 Filed 11/23/20 Page 1 of 2
                                                             Exhibit 1
Case 3:20-cv-01666 Document 1-1 Filed 11/23/20 Page 2 of 2
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 1 of 18
                                                              Exhibit 2
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 2 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 3 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 4 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 5 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 6 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 7 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 8 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 9 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 10 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 11 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 12 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 13 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 14 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 15 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 16 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 17 of 18
Case 3:20-cv-01666 Document 1-2 Filed 11/23/20 Page 18 of 18
Case 3:20-cv-01666 Document 1-3 Filed 11/23/20 Page 1 of 2   Exhibit 3
Case 3:20-cv-01666 Document 1-3 Filed 11/23/20 Page 2 of 2
Case 3:20-cv-01666 Document 1-4 Filed 11/23/20 Page 1 of 1
                                                             Exhibit 4
                               Case 3:20-cv-01666 Document 1-5 Filed 11/23/20 Page 1 of  4
Department of Defense Manpower Data Center                                           Results as of : Oct-16-2020 08:32:08 AM

                                                                                                                                                                                            SCRA 5.6



                                                                                                                                                                                          Exhibit 5




SSN:                           XXX-XX-4587
Birth Date:
Last Name:                     GONZALEZ MARTINEZ
First Name:                    CESAR
Middle Name:
Status As Of:                  Oct-16-2020
Certificate ID:                04KP10J1M2LJH28

                                                                                On Active Duty On Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                                      This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                        Left Active Duty Within 367 Days of Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                         This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                 The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

         Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                            This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
                          Case 3:20-cv-01666 Document 1-5 Filed 11/23/20 Page 2 of 4
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. § 3901 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q35) via this URL: https://scra.dmdc.osd.mil/scra/#/faqs. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. § 3921(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC § 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC § 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC § 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
                               Case 3:20-cv-01666 Document 1-5 Filed 11/23/20 Page 3 of  4
Department of Defense Manpower Data Center                                           Results as of : Oct-16-2020 08:33:36 AM

                                                                                                                                                                                          SCRA 5.6




SSN:                           XXX-XX-2281
Birth Date:
Last Name:                     ROSADO VAZQUEZ
First Name:                    NANCY
Middle Name:
Status As Of:                  Oct-16-2020
Certificate ID:                HL97H8YCT0656FC

                                                                                On Active Duty On Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                                      This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                        Left Active Duty Within 367 Days of Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                         This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                 The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

         Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                            This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
                          Case 3:20-cv-01666 Document 1-5 Filed 11/23/20 Page 4 of 4
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. § 3901 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q35) via this URL: https://scra.dmdc.osd.mil/scra/#/faqs. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. § 3921(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC § 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC § 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC § 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
                         Case 3:20-cv-01666 Document 1-6 Filed 11/23/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         DistrictDistrict
                                                    __________    of Puerto   Rico
                                                                          of __________

            United States of America,                                 )
               acting through the                                     )
     United States Department of Agriculture                          )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No.
                                                                      )
        CESAR GONZALEZ MARTINEZ, et als.                              )     FORECLOSURE OF MORTGAGE
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CESAR GONZALEZ MARTINEZ
                                           Street Road 503, Km 22.0
                                           San Patricio Ward
                                           Ponce, PR 00731




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                           Case 3:20-cv-01666 Document 1-6 Filed 11/23/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                         Case 3:20-cv-01666 Document 1-7 Filed 11/23/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         DistrictDistrict
                                                    __________    of Puerto   Rico
                                                                          of __________

            United States of America,                                 )
               acting through the                                     )
     United States Department of Agriculture                          )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No.
                                                                      )
        CESAR GONZALEZ MARTINEZ, et als.                              )     FORECLOSURE OF MORTGAGE
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) NANCY JINETTE ROSADO VAZQUEZ
                                           Street Road 503, Km 22.0
                                           San Patricio Ward
                                           Ponce, PR 00731




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                           Case 3:20-cv-01666 Document 1-7 Filed 11/23/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                         Case 3:20-cv-01666 Document 1-8 Filed 11/23/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         DistrictDistrict
                                                    __________    of Puerto   Rico
                                                                          of __________

            United States of America,                                 )
               acting through the                                     )
     United States Department of Agriculture                          )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No.
                                                                      )
        CESAR GONZALEZ MARTINEZ, et als.                              )     FORECLOSURE OF MORTGAGE
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Conjugal Partnership González-Rosado
                                           Street Road 503, Km 22.0
                                           San Patricio Ward
                                           Ponce, PR 00731




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                           Case 3:20-cv-01666 Document 1-8 Filed 11/23/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                     Case 3:20-cv-01666 Document 1-9 Filed 11/23/20 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Fortuño, Juan Carlos

USDC-PR Bar Number:         211913

 Email Address:             jcfortuno@fortuno-law.com



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         UNITED STATES OF AMERICA, acting through the USDA

        Defendant:         CESAR GONZALEZ MARTINEZ; ET ALS.

2.     Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        N/A


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

              Yes
              No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

              Yes
              No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

              Yes
              No



Date Submitted: November 18, 2020

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
Case 3:20-cv-01666 Document 1-10 Filed 11/23/20 Page 1 of 1
